Citation Nr: 0125629	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-19 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a temporary total evaluation due to 
treatment of a service-connected disability pursuant to the 
provisions of 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30.

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, with irritation of the 
fifth lumbar nerve root, currently evaluated as 40 percent 
disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to October 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied a rating in excess of 20 percent for the 
veteran's service-connected lumbar spine disability.  In that 
decision, the RO also denied entitlement to a temporary total 
evaluation for a service-connected disability for the period 
from October 19, 1999, to March 9, 2000, pursuant to the 
provisions of 38 C.F.R. § 4.30.  The veteran subsequently 
perfected a timely appeal regarding both of these issues.

In an April 2000 Statement of the Case (SOC), the RO granted 
an increased evaluation, 40 percent, for the veteran's 
service-connected lumbar spine disability.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
where a veteran has filed a notice of disagreement as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, as the 
veteran has not withdrawn his claim for an increased rating, 
this issue remains in appellate status.

In June 2001, the veteran presented testimony at a personal 
hearing before the undersigned Member of the Board.  A 
transcript of this hearing was obtained and associated with 
his VA claims folder.


The record reflects that, in August 2000, the veteran filed a 
separate claim of entitlement to a temporary total evaluation 
pursuant to § 38 C.F.R. § 4.30, for a period of convalescence 
following surgery performed on August 4, 2000.  In a 
September 2000 rating decision, the RO granted a temporary 
total evaluation for the period from August 4, 2000, to 
November 1, 2000, due to convalescence following surgery.  
Thereafter, in a September 2000 Supplemental Statement of the 
Case, the RO granted a two-month extension of the veteran's 
temporary total evaluation, based upon a medical statement 
indicating that he would be unable to return to work until 
the end of January 2000.  It does not appear that the veteran 
has filed a notice of disagreement (NOD) as to either of 
those decisions.  Thus, the Board finds that the issue of 
entitlement to a temporary total rating due to convalescence 
following surgery performed on August 4, 2000, is not 
presently on appeal.

In the April 2000 SOC, the RO denied entitlement to a total 
rating based upon individual unemployability due to service-
connected disabilities (TDIU).  As above, it does not appear 
from the record that the veteran has filed an NOD as to that 
decision.  Thus, this issue is not presently on appeal before 
the Board.  However, during his June 2001 personal hearing, 
the veteran and his accredited representative appear to have 
once again raised the issue of TDIU.  That matter is 
accordingly referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Service connection is currently in effect for 
degenerative disc disease of the lumbar spine, which has been 
evaluated as 40 percent disabling.

2.  The preponderance of the competent and probative evidence 
is against finding that the veteran underwent hospitalization 
in regard to his service-connected lumbar spine disability 
for a period in excess of 21 days between October 19, 1999, 
and March 9, 2000. 



3.  The preponderance of the competent and probative evidence 
is against finding that the veteran underwent a surgical 
procedure in regard to his service-connected lumbar spine 
disability, which either required a one-month period of 
convalescence, or resulted in severe postoperative residuals 
during the period between October 19, 1999, and March 9, 
2000. 


CONCLUSION OF LAW

The criteria for a temporary total evaluation for a service-
connected disability, pursuant to the provisions of 38 C.F.R. 
§ 4.29 or § 4.30, have not been met.  38 U.S.C.A. § 1155 
(West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000); 38 C.F.R. §§ 4.29, 4.30 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In an April 1998 rating decision, the RO granted service 
connection for lumbosacral strain and assigned a 
noncompensable evaluation.  In a series of subsequent 
decisions, the veteran's service-connected lumbar spine 
disability was recharacterized as degenerative disc disease, 
and assigned a 40 percent disability rating, effective from 
August 1999.

In January 2000, the veteran's accredited representative 
submitted a statement, in which it was noted that the veteran 
was seeking entitlement to a temporary total evaluation for 
his low back disability pursuant to 38 C.F.R. § 4.30.  In 
support of the claim, the representative submitted a 
statement from a VA physician, Dr. S, in which the physician 
noted that the veteran had presented to the outpatient clinic 
on October 19, 1999, and had been advised to undergo bedrest 
for eight to nine weeks.  Dr. S. noted that the veteran could 
then return to light duty at work, but should also return to 
the neurosurgery clinic for a follow-up appointment. 

The representative also submitted a January 2000 statement 
from another VA physician, in which the physician noted that 
the veteran had presented to the outpatient clinic on January 
7, 2000, and was told that he could not return to work until 
after a neurosurgery appointment scheduled on March 9, 2000.  
The VA physician indicated that the veteran was told to avoid 
running, jumping, and prolonged standing during this period, 
and that he was also told that he might require prolonged 
bedrest. 

The RO subsequently obtained the veteran's VA outpatient 
treatment records, which show that, throughout 1999 and 2000, 
he received ongoing treatment for degenerative disc disease 
of the lumbar spine.  No surgical procedures involving his 
lumbar spine were noted during this period.  Among his VA 
treatment records is a clinical note dated on January 12, 
1999, which indicates that the veteran underwent physical 
therapy on this date for the purpose of relieving his low 
back pain.  Similar notes are dated on January 18th, January 
26th, and February 1st.  These records also show that the 
veteran failed to appear for several physical therapy 
appointments scheduled between January 13th and February 10th.  
On March 9, 2000, the veteran was examined at the VA 
neurosurgery clinic.  The VA examiner noted that the veteran 
had been "on intermittent bedrest via orthopedics and 
subsequent to not being able to participate in his work as a 
guard". 

In the January 2000 rating decision, the RO denied the 
veteran's claim of entitlement to a temporary total 
evaluation pursuant to the provisions of 38 C.F.R. § 4.30.  
In reaching this conclusion, the RO found that there was no 
evidence that the veteran had undergone any surgical 
procedure requiring convalescence during the period between 
October 19, 1999, and March 9, 2000.  He subsequently 
perfected a timely appeal regarding this decision.

In a letter to his U.S. Representative, which was referred to 
the RO in April 2000, the veteran asserted that he had been 
told by a VA physician that he would entitled to a temporary 
total evaluation for the period during which he had been 
placed on bedrest.  He contended that it was not right for VA 
to place him on bedrest, and then to deny him a total 
evaluation for that period.

During his June 2001 personal hearing, the veteran's 
accredited representative asserted that the claim for a 
temporary total evaluation was more appropriately evaluated 
pursuant to the provisions of 38 C.F.R. § 4.29, instead of 
38 C.F.R. § 4.30.  The representative explained that, because 
38 C.F.R. § 4.29 appeared to require that the claimant 
undergo some sort of surgical procedure as a prerequisite for 
obtaining benefits for a period of convalescence, the 
veteran's claim was more appropriately evaluated under 
38 C.F.R. § 4.30, which appears to require only that he be 
receiving treatment.  The representative argued that the 
veteran had been given a prescription of bedrest on two 
occasions during this period, and that this should constitute 
a period of treatment for the purpose of establishing 
entitlement to benefits under 38 C.F.R. § 4.30. 

Analysis

Preliminary Matters

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Public Law No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(codified as amended at 38 U.S.C. § 5103 (West Supp. 2001)).  
The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (now codified at 38 U.S.C. § 5103A).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Secretary of Veterans Affairs has recently published new 
regulations, which were created for the purpose of 
implementing the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence, and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

The Board notes that the veteran was advised, by virtue of 
the Statements of the Case and Supplemental Statement of the 
Case issued during the pendency of this appeal, of what the 
evidence must show in order to substantiate his claim for a 
temporary total evaluation.  Accordingly, the Board believes 
that VA has no outstanding duty to inform the veteran or his 
representative that any additional information or evidence is 
needed to substantiate his claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (codified as amended at 38 U.S.C. § 5103).  

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the claim.  
Neither the veteran nor his representative has alluded to any 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Therefore the Board 
finds that all facts that are relevant to these issues have 
been properly developed, and that no further action is 
required in order to comply with VA's duty to assist.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. 
§ 5103A).

Because the RO has not had the opportunity to adjudicate the 
veteran's claim pursuant to the new legislation, the Board 
has considered the applicability of Bernard v. Brown, 
4 Vet. App. 384, 393-394 (1993).  In Bernard, the Court held 
that, before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  As 
discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed in full.  Thus, the Board believes that 
we may proceed with a decision on this issue, without 
prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim for a temporary 
total evaluation, under both former law and the new VCAA.  38 
U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (2000) (codified as amended at 38 
U.S.C. §§ 5103 and 5103A).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, ___ Vet. App. ___, 
No. 00-51 (Aug. 30, 2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

Discussion

The veteran contends that a temporary total evaluation is 
warranted for his service-connected lumbar spine disability 
for the period from October 19, 1999, to March 9, 2000, 
pursuant to the provisions of either 38 C.F.R. § 4.29 or 
38 C.F.R. § 4.30.  He essentially argues that a total 
disability is warranted because he was ordered at the 
beginning of this period to undergo bedrest by VA physicians, 
thus forcing him to leave his job and stay at home for the 
entire period.

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2000).  The 
disability ratings are based upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 
(West 1991).

Pursuant to 38 C.F.R. § 4.29, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the Rating Schedule when it is established that a service-
connected disability has required hospital treatment in a VA 
or an approved hospital for a period in excess of 21 days or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days.  
Notwithstanding that hospital admission was for disability 
not connected with service, if, during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.29.

Pursuant to 38 C.F.R. § 4.30, a total disability rating is 
assigned, effective the date of hospital admission and 
continuing for one, two, or three months from the first day 
of the month following hospital discharge, when medical 
evidence shows that: the veteran underwent surgery 
necessitating at least one month of convalescence; or there 
are severe postoperative residuals, such as incompletely 
healed surgical wounds, stumps of recent amputations, 
therapeutic immobilization of one or more major joints, a 
body cast, the necessity of home confinement, or the 
necessity of crutches or a wheel chair; or there is 
immobilization by cast, though no surgery, of one or more 
major joints.  The 100 percent evaluation may be extended 
beyond three months and is followed by the schedular 
evaluation warranted by the evidence.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.30.

The Board has reviewed the veteran's claim, with 
consideration given to the provisions of both 38 C.F.R. 
§§ 4.29 and 4.30.  The Board believes that a temporary total 
rating is not warranted under the provisions of 38 C.F.R. 
§ 4.30, because a total rating under that regulation is 
specifically limited to instances in which a claimant is 
undergoing a period of convalescence following surgery.  As 
acknowledged by the veteran and his accredited representative 
during his June 2001 personal hearing, the record shows that 
he did not undergo any sort of surgical procedures, on either 
an inpatient or outpatient basis, during the period in 
question.  In addition, the record also shows that the 
veteran was not placed in any sort of cast or other device 
which resulted in his immobilization during that period.  
Thus, the provisions of 38 C.F.R. § 4.30 do not allow for the 
assignment of a temporary total evaluation in this case.

Furthermore, the Board believes that the provisions of 
38 C.F.R. § 4.29 also do not allow for the assignment of a 
temporary total evaluation in this case.  As noted above, the 
provisions of this regulation allow for the assignment of a 
total rating only in cases in which a claimant is undergoing 
hospital treatment or hospital observation for a period in 
excess of 21 days.  In light of the specific language 
contained in this regulation, the Board believes that its 
application is limited to instances in which a veteran is 
receiving inpatient hospital care.  The Board further 
believes that this regulation does not apply to instances in 
which a claimant was receiving only regularly scheduled 
outpatient care, as the veteran was receiving in this case.

The Board has considered the veteran's contention, expressed 
during his June 2001 hearing, that he was forced to leave his 
job in October 1999 due to the instructions of the VA 
physicians that he undergo bedrest, and that he has not been 
able to find work since that time.  However, the Board 
believes that this contention is more appropriate 
characterized as a claim for a total rating based upon 
individual unemployability, which is separate and distinct 
from a claim for a temporary total evaluation pursuant to 
38 C.F.R. § 4.29 or § 4.30.  See 38 C.F.R. § 4.16(a) (2000).  
As discussed in the Introduction section above, such a claim 
was denied by the RO in the April 2000 SOC, and was not 
appealed by the veteran.  Thus, the matter of whether the 
veteran is unable to retain or maintain employment due to his 
service-connected disability is not currently on appeal, and 
has been referred to the RO for appropriate consideration.

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the assignment of 
a temporary total evaluation for the period from October 19, 
1999, to March 9, 2000.  In essence, the Board finds that the 
veteran did not undergo any surgical procedure prior to or 
during the period in question, so as to allow for the 
assignment of a temporary total rating for convalescence 
under 38 C.F.R. § 4.30.  Moreover, the Board also finds that 
the veteran did not receive any inpatient hospital care for a 
period in excess of 21 days during this period, so as to 
allow for the assignment of a temporary total rating under 
38 C.F.R. § 4.29.  The benefit sought on appeal is 
accordingly denied.

ORDER

Entitlement to a temporary total evaluation due to treatment 
of a service-connected disability pursuant to the provisions 
of 38 C.F.R. § 4.29 or § 4.30 is denied.


REMAND

The veteran is seeking an increased evaluation for his 
service-connected degenerative disc disease of the lumbar 
spine, with irritation of the fifth lumbar nerve root.  He 
essentially contends that this disability is more severe than 
is contemplated by his current 40 percent disability rating.

As discussed above, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 was enacted.  This 
statute contains new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO.  This law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered the impact of this new legislation 
on the veteran's claim.  See Holliday, Karnas, supra.  For 
the reasons and bases set forth below, the Board finds that 
additional evidentiary development is required under the VCAA 
before this claim can be finally adjudicated. 

During his June 2001 personal hearing, the veteran testified 
that he had recently started to undergo physical therapy at 
the VA Medical Center in Baltimore, Maryland.  He explained 
that the therapy was intended to relieve symptoms he has been 
experiencing since undergoing a L4-L5 diskectomy in August 
2000.  The Board notes that the records pertaining to this 
surgery, as well as other VA treatment records dated in 
August 2000, have been obtained and associated with the 
claims folder.  However, the veteran's August 2000 VA 
treatment records appear to be the most recent medical 
records currently associated with the claims folder. 

In light of the veteran's testimony, the Board finds that a 
remand of this case is warranted, in order to allow the RO 
the opportunity to obtain all available VA treatment records 
dated since August 2000.  See VCAA § 3(a), 114 Stat. 2096 
(codified at 38 U.S.C. § 5103A); see also Dunn v. West, 11 
Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (holding that VA medical records are considered to be 
constructively contained in the claims folder and must be 
obtained before a final decision is rendered). 

The record reflects that, in September 1999, the veteran 
underwent a VA orthopedic examination, in order to determine 
the current severity of his service-connected lumbar spine 
disability.  The Board has reviewed the report of this 
examination, and is of the opinion that it contains a 
thorough discussion regarding the nature and extent of the 
veteran's service-connected disability.  However, as 
discussed above, the veteran's VA treatment records show that 
on August 4, 2000, he underwent an L4-L5 diskectomy.  Because 
the record reflects that the veteran has undergone surgery in 
his lumbar spine since the September 1999 VA examination was 
conducted, the Board finds that an additional VA orthopedic 
examination is warranted, in order to ensure that an accurate 
picture is obtained regarding the postoperative severity his 
service-connected lumbar spine disability.

The VCAA requires that VA shall notify a claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (now codified at 
38 U.S.C. § 5103A (West Supp. 2001)).  Therefore, the Board 
finds that, while this case is in remand status, the RO 
should ensure that all notification action required by the 
VCAA is completed in full.

Because the VCAA went into effect after the most recent 
Supplemental Statement of the Case was issued in September 
2000, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384 (1993).  As discussed above, in 
Bernard, the Court held that, before the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  Because this case is being remanded, the 
Board finds that the RO will have the opportunity to 
adjudicate the veteran's claims pursuant to this new 
legislation in the first instance, thereby preventing any 
potential prejudice to the veteran.

Accordingly, this case is remanded for the following action:

1.  The RO should contact the veteran and his 
representative and inform them of the type of 
additional evidence that would best serve to 
substantiate his increased rating claim.  As 
part of this notice, the RO should 
specifically request that the veteran provide 
the names and addresses of any health care 
providers who may possess additional records 
pertinent to his claims which are not 
presently part of his VA claims folder.  With 
any necessary authorization from the veteran, 
the RO should attempt to obtain copies of any 
pertinent treatment records identified by the 
veteran in response to this request,which have 
not been previously secured.

2.  The RO should obtain copies of all 
available outpatient and inpatient treatment 
records from the Baltimore VA Medical Center 
since August 2000.  These records should be 
associated with the claims folder.

3.  The veteran should be scheduled for 
VA orthopedic examination in order to 
determine the current extent of his 
service-connected degenerative disc 
disease of the lumbar spine.  The claims 
folder must be made available to and 
independently reviewed by the examiner in 
conjunction with the examination.  X-rays 
and/or other diagnostic studies should be 
done, as deemed appropriate by the 
examiner.  The examiner should provide a 
thorough description of the veteran's 
service-connected lumbar spine 
disability, to include range-of-motion 
studies and any pertinent neurological 
findings.  In addition, the examiner 
should render objective clinical findings 
concerning the severity of the veteran's 
service-connected lumbar spine 
disability, to include observations of 
pain on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any, to the exclusion of 
any non-service-connected disability.  
The examination report should reconcile 
the veteran's subjective complaints of 
low back and lower extremity pain with 
the objective findings on examination.  
If the examining physician determines 
that additional consultation and/or 
examination of the veteran by another 
appropriate specialist is indicated, such 
should be scheduled.

4.  Following completion of the foregoing, 
the RO should review the claims folder and 
ensure that all developmental and 
notification actions required by the VCAA 
have been completed in full.  Thereafter, the 
RO should readjudicate the veteran's claim of 
entitlement to an increased evaluation for 
degenerative disc disease of the lumbar 
spine.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished with 
copies of a Supplemental Statement of the 
Case and given an opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

